Title: From George Washington to Lund Washington, 21 November 1782
From: Washington, George
To: Washington, Lund


                  
                     Dear Lund
                     Newburgh Novr 21st 1782
                  
                  My last letter would have informed you, that I was disappointed in my application at Philadelphia for money, & that I have given up all thoughts of purchasing Dows Land.  Since then, I have met with an offer of £2000 York Currency, for which—if I take it, I shall have to pay at the rate of 7 ⅌  per annum, interest.
                  Under this disadvantage and the difficulty I may experience in procuring money for repayment of the Loan, I would have you, before any conclusion is come to with Dow & Comy wait upon Mrs French and Mr Dulany for the last time, & know decidedly of them, whether, if a bargain is struck with Dow, they will make an even exchange—Tract for Tract—You may inform them, as an apology for this application, that my reasons for requiring a definitive answer to this question, are, that as no Man is better acquainted with their Land than I am, so consequently, no person can be more fully convinced that £2000 is the full value of it, more indeed, than I ever expected it would cost me, in case I should become the purchaser.  That as this sum is the price fixed upon Dow’s land, and two or three purchasers are ready to strike; & the sale of it is only suspended on my account, from a disposition in Mr Adam to give me the preferment—I cannot avoid deciding thereon immediately.  That as Mrs French is unwilling to part with her Land, without having the value of the two Tracts ascertained; it is an evidence in my mind, that she has reason to believe hers will be highest valued—And lastly, if this should be the case, and I in addition to the £2000 shou’d have a further sum to pay, it would advance the price of her land in the neck so much beyond its real value, that I think it most prudent to forego the purchase of Dow’s land as the means of affecting the exchange for hers, rather than run the hazard of paying too severely for the gratification of a mere fancy, (for it is no more) of putting the whole neck under one fence; as it is well known that I stand in no need of Land or meadow for all my purposes.
                  In my letter of the 15th of March last to Mr Dulany, I observed—"If there are lands for which Mrs French & you are disposed to barter your tract on Dogue run, & these Lands can be had upon reasonable terms, it will in the end, be the same thing to me, as a direct purchase."  Whether the price fixed upon Dow’s land is reasonable or not, I, never having seen or heard of it, shall not take upon me to determine: but as it is much higher than I conceived any Tract of its size, adjoining to the Land on which Mrs French lives, could possibly be rated; I have no doubt of its being optional in me to purchase it or not, as my abilities & inclination shall decide.  If Dows land contains half the improved & improvable meadow which he says it does, and the difference could be determined by northern men, or men experienced in the worth of Grass Land; I should be sure of having it valued to considerably more than Mrs French’s; & this; you will readily believe when I tell you that improved Meadow in this part of the country, many miles from any large towns, sells from thirty to sixty pounds or more. but my countrymen are too much used to Corn blades & Corn shucks, & have too little knowledge of the profit of grass lands, to estimate Dow’s meadow (if it is really good) at one quarter of its value, and as the rest of the tract may be but ordinary, or at best midling forest land, I should not be candid, if I did not declare my apprehension that this tract would be under valued—not designedly, but for want of a practical knowledge, of the advantages which are to be derived from meadows—I therefore think it more consistant with common prudence, if there cannot be an even exchange, to relinquish all hope of getting Mrs French’s land, than to run the hazard of paying infinitely more than the worth; especially as I observed before; when I should only please my fancy, & that at the expence of my judgment, by getting in return lands which are very much worn—without meadow, or ground capable of making it—little Timber or firewood, and both very inconvenient—decayed Fences, & some inclosures already dependent upon me for their security; and this too, when I am conscious, that Dow’s meadow alone, if it is as large & as good as he represents it, would yield more nett profits annually, than the labor of a dozen Negroes on Mrs French’s Farm, would do, well managed.
                  I have been thus particular that you may know my ultimate determination, & the reasons upon which it is founded.  You have nothing more to do therefore, than to ask Mrs French & Mr Dulany, simply, whether they will take Dow’s Land for theirs Tract for Tract—If they agree to it, then strike the bargain with Dow & Co.— get writings suitable to the purpose of all parties, executed, & draw upon me for the money.  On the other hand, if they do not agree to it, acquaint Dow & Co. therewith & thank them for the preferences given me; and inform me as soon as possible of the final conclusion of the business, that the Gentleman who has offered me the money, may not be held in suspence.  If I could get the money upon better terms than it is offered—or if I knew how, or when I could replace it, I should have no objection to speculate in Dow’s land, if it has the quantity of meadow described, for I am sure, so near Alexandria as it lies, it will become immensely valuable.  Remember me kindly to your Wife and all friends.  I am sincerely & affectly yours 
                  
                     Go: Washington
                     
                  
               